Exhibit 10.4
FORM UNRESTRICTED SHARES AGREEMENT
          Developers Diversified Realty Corporation, an Ohio corporation (the
“Company”), has granted to                     (the “Holder”),
                    of the Company’s Common Shares, $0.10 par value per share
(the “Unrestricted Shares”). The Unrestricted Shares have been granted pursuant
to                     (the “Plan”) and are subject to all provisions of the
Plan, which are hereby incorporated herein by reference, and to the following
provisions of this Unrestricted Shares Agreement (this “Agreement”) (capitalized
terms not defined herein are used as defined in the Plan):
          Section 1. Vesting and No Restrictions or Minimum Holding Period. The
Unrestricted Shares shall be fully vested as of the date of grant, shall not be
subject to any restriction, performance, holding or deferral period or
requirement, and shall not be subject to the Minimum Holding Period (as defined
in the Plan).
          Section 2. Consideration and Issuance. The Unrestricted Shares shall
be granted on a bonus basis for no cash consideration and shall be issued as
soon as practicable after the date of grant.
          Section 3. Taxes. The Holder hereby agrees to pay to the Company, in
accordance with the terms of the Plan, any federal, state or local taxes of any
kind required by law to be withheld and remitted by the Company with respect to
the Unrestricted Shares. The Holder may satisfy such tax obligation, in whole or
in part, by (a) electing to have the Company withhold a portion of the
Unrestricted Shares otherwise to be delivered with a Fair Market Value equal to
the amount of such taxes, or (b) delivering to the Company other Shares with a
Fair Market Value equal to the amount of such taxes. The election, if any, must
be made on or before the date that the amount of tax to be withheld is
determined. If the Holder does not make such payment to the Company, the Company
shall have the right to withhold from any payment of any kind otherwise due to
the Holder from the Company, any federal, state or local Taxes of any kind
required by law to be withheld with respect to the award of the Unrestricted
Shares.
          Section 4. Subject to the Plan. This Agreement is made and the
Unrestricted Shares evidenced hereby are granted under and pursuant to, and they
are expressly made subject to all of the terms and conditions of, the Plan,
notwithstanding anything herein to the contrary. The Holder hereby acknowledges
receipt of a copy of the Plan and that the Holder has read and understands the
terms and conditions of the Plan.
          Section 5. Rights of the Holder. The granting of the Unrestricted
Shares shall in and of itself not confer any right of the Holder to continue in
the employ of the Company and shall not interfere in any way with the right of
the Company to terminate the Holder’s employment at any time, subject to the
terms of any employment agreement between the Company and the Holder.
          Section 6. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Ohio, except to the extent
otherwise governed by Federal law.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have subscribed their names hereto.

                      DEVELOPERS DIVERSIFIED REALTY
CORPORATION, an Ohio corporation        
 
               
 
  By:            
 
             
 
  Name:            
 
                    DATE OF GRANT:        
 
               
 
        , 200                          
 
                    HOLDER        
 
               
 
  By:            
 
             
 
  Name:            

- 2 -